     Case 2:20-cv-02141-SVW-KS Document 15 Filed 08/28/20 Page 1 of 1 Page ID #:202



 1
 2
 3
 4
 5
 6
 7
 8
 9                                      UNITED STATES DISTRICT COURT
                                                                                          JS-6
10                                 CENTRAL DISTRICT OF CALIFORNIA
11
12    DANIEL PEREZ,                                       Case No. 2:20-cv-02141-SVW-KS
13                         Plaintiff,                     Hon. Stephen Wilson
14             v.
15                                                        ORDER DISMISSING CASE WITH
      COSTCO WHOLESALE                                    PREJUDICE
16    CORPORATION, a Washington
      corporation, and DOES 1 through 50,
17    inclusive,

18                         Defendants.
                                                          Complaint Filed: January 15, 2020
19
20                  The Court, having considered the Parties’ stipulation and finding good cause,

21      orders:

22                  1.    Plaintiff Daniel Perez’s entire action against Defendant Costco Wholesale

23      Corporation, Case No. 2:20-cv-02141-SVW-KS, is dismissed with prejudice; and

24                  2.    Each Party shall bear their own costs and attorney’s fees.

25                  IT IS SO ORDERED.

26
27        DATED: August 28, 2020
                                                           Hon. Stephen Wilson
28                                                         United States District Judge


      65475549v.1
